Citation Nr: 0513483	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensatory disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in the left ear and 
Level I hearing acuity in the right ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86 and Code 
6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO notified the veteran of the 
evidence and information necessary to substantiate his claim 
in a December 2002 VCAA letter, prior to the initial 
unfavorable rating determination dated in July 2003.  The VA 
fully notified the veteran of what is required to 
substantiate such claim in the December 2002 VCAA letter, 
December 2003 statement of the case (SOC), and duty to assist 
letter dated in August 2004.  The VCAA letter, duty to assist 
letter,  and SOC together provided the veteran with a summary 
of the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  The SOC and duty to 
assist letter specifically notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from a private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  The record 
includes service medical records, VA examination report dated 
in May 2003, a private medical record dated in January 2004, 
and statement from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Bilateral Hearing Loss

The July 2003 rating decision granted service connection for 
bilateral hearing loss  and assigned a noncompensable 
disability rating, effective November 2002.  The present 
appeal involves the veteran's claims that the severity of his 
service-connected bilateral hearing loss warrants a higher 
disability rating.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under provisions of Diagnostic Code 
6100.  In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. 38 C.F.R. § 4.85(a) (2004).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2004).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).

The only Maryland CNC examination in the record was performed 
in May 2003.  On the authorized audiological evaluation in 
May 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
60
70
LEFT
5
15
65
70

The average in the right ear was 36.25 hertz and the average 
in the left ear was 38.75 hertz.  Speech audiometry revealed 
speech recognition ability of 96 percent in both ears.   The 
examiner commented that the test results indicated that the 
veteran suffered from mild sensorineural hearing loss.  

The above findings show Level I hearing for the right ear and 
Level I hearing for the left ear.  38 C.F.R. § 4.85 Table VI 
(2004).  Applying these findings to the Table in the Rating 
Schedule shows that a compensable rating is not warranted for 
the veteran's service-connected bilateral hearing loss.  38 
C.F.R. § 4.85 Table VII (2004).

In his substantive appeal, the submitted a private medical 
record dated in January 2004.  The veteran stated that his 
hearing loss is severe in situations with noisy backgrounds.  
He further asserted that the private medical record 
demonstrated the severity of his hearing loss.  However, as 
noted above, an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  The private 
medical record dated in January 2004 did not meet this 
requirement.  The Board must use only the Maryland CNC and 
puretone audiometry testing as a basis for assigning ratings 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The remaining relevant evidence consists of the veteran's 
written statements, in which he contends that his hearing 
loss is more severe than the noncompensable rating suggests.  
The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of bilateral hearing loss shown by VA audiological 
examination dated in May 2003 fails to meet the standards for 
a compensable disability rating.  Therefore, the 
preponderance of the evidence is against the veteran's claim.  
Gilbert  v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied. However, the veteran can reapply for a 
compensable rating at any time. 


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


